                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JONATHAN F. RAMOS,

                   Plaintiff,                              8:18CV313

      vs.
                                                       MEMORANDUM
VALMONT INDUSTRIES, INC.,                               AND ORDER
ANGIE WRIGHT, TIM KENNEDY, and
KEVIN STRUDTHOFF,

                   Defendants.


      This matter is before the court on Plaintiff’s motion requesting an American
Sign Language interpreter for future court dates and trial. (Filing No. 13.)

      The court is currently in the process of reviewing Plaintiff’s Amended
Complaint (Filing No. 12) to determine whether summary dismissal is appropriate
under 28 U.S.C. § 1915(e). No court dates have been set in this matter, nor will this
matter even proceed to service of process until the court completes its review and
determines that the Amended Complaint sets forth a plausible claim for relief.

       It is apparent from the record and Plaintiff’s own admissions that he has
sufficient proficiency with the written English language to prepare any pleadings
he may wish to file. Thus, Plaintiff has not shown that the failure to supply him
with an interpreter at this juncture implicates any fundamental due process
concerns. See Herrera v. Zavares, No. 09-cv-01229-MSK-KLM, 2010 WL
3853312, at *13 (D. Colo. Sept. 28, 2010) (“The appointment of an interpreter . . .
by virtue of the Court’s inherent authority as a matter of due process, is a matter
confined to the sound discretion of the Court, and the exercise of that discretion
should focus on whether the failure to supply an interpreter makes the proceedings
‘fundamentally unfair.’”) Accordingly, his motion will be denied at this time as
premature and without prejudice to reassertion.

        IT IS THEREFORE ORDERED that: Plaintiff’s motion for an interpreter
(filing no. 13) is denied without prejudice to reassertion should future court dates
be set.

      Dated this 27th day of September, 2019.

                                             BY THE COURT:

                                             s/ Richard G. Kopf
                                             Senior United States District Judge
